DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Base (25) and segment (126) are not shown as stated in para [0030].
Sensors (194) are not shown as stated in para [0033].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The phrase “shown in Fig. 4” should be “shown in Fig. 3” in para [0031].
Element (128) is the central wall in para [0031] and the cap in para [0030].  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "each foldable strip" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the bendable portion" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,260,972. 
Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the current application anticipates all of the limitations of the prior art.

Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,260,972 in view of Costello et al. (US 10,676,177).

In re. claims 2-3, Zhang fails to claim a lower body configured for engagement with the center body, the lower body including a plurality of feet, wherein the lower body further comprises a plurality of foldable tabs configured for engagement with the central body.
Costello teaches a lower body (5) configured for engagement with a center body (figs. 1-2), the lower body including a plurality of feet (8) wherein the lower body further comprises a plurality of foldable tabs (7) configured for engagement with the central body (through cross braces (5).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Zhang to include the teachings of Costello to have the recited lower body configuration, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of providing a dedicated landing surface for the aerial vehicle. 

Claims 5-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,260,972 in view of Costello et al. (US 2019/0100296).

In re. claim 5, Zhang fails to claim the one or more processors comprise instructions which, when executed, cause the controller to determine a trajectory.
Aldana Lopez teaches one or more processors comprise instructions which, when executed, cause the controller to determine a trajectory (trajectory planner (1006)) (para [0131]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Zhang to include the teachings of Aldana Lopez to determine a trajectory, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of providing known flight control for the aerial vehicle. 
In re. claim 6, Zhang as modified by Aldana Lopez (see Aldana Lopez) teach one or more sensors, the sensors being operable to determine a position of the device (position sensor (222)) (para [0053]), an orientation of the device (orientation sensor (220)) (para [0056]), and/or a presence of any obstacles (obstacles in the trajectory) (para [0143]).
In re. claim 7, Zhang as modified by Aldana Lopez (see Aldana Lopez) teach the one or more processors comprise instructions which, when executed, cause the controller to adjust a trajectory of the device based on the determined position (create trajectory for landing (step 1218)) (fig. 12).
In re. claim 8, Zhang as modified by Aldana Lopez (see Aldana Lopez) teach the one or more processors comprise instructions, which, when executed, cause the controller to modify the motor arms based on the trajectory (step (1108)) (fig. 11).
In re. claim 9, Zhang as modified by Aldana Lopez (see Aldana Lopez) teach the one or more processors comprises instructions, which, when executed, cause the controller to actuate the rotors based on the trajectory (operating motor to travel along trajectory) (para [0134]).

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,260,972 in view of Yun (CN 106114815).

In re. claim 10, Zhang fails to claim each foldable strip of the plurality of foldable arms further includes a first section and a second section divided by the bendable portion, wherein the second section folds into the first section when the distal portions of each of the plurality of foldable arms are drawn towards the central body.
Yun teaches a foldable strip of the plurality of foldable arms further includes a first section (21) and a second section (22) divided by the bendable portion (pivot between arms), wherein the second section folds into the first section when the distal portions of each of the plurality of foldable arms are drawn towards the central body (figs. 1 and 3).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Zhang to incorporate the teachings of Yun to have the plurality of foldable arms further include a first section and a second section divided by a bendable portion, wherein the second section folds into the first section when the distal portions of each of the plurality of foldable arms are drawn towards the central body, for the purpose of providing known actuator arm movements to extend the motor arms.

Claims 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,260,972 in view of Yun and Zhao (CN 208233331).

In re. claims 11-12, Zhang fails to claim the central body comprises a central wall, wherein the central wall is comprised of a plurality of wall segments; the central wall further comprises a plurality of thread apertures, wherein one of the plurality of threads is disposed through one of the plurality of thread apertures.
Zhao teaches the central body comprises a central wall (102), wherein the central wall is comprised of a plurality of wall segments (102) (fig. 2); the central wall further comprises a plurality of thread apertures (through which rope passes), wherein one of the plurality of threads is disposed through one of the plurality of thread apertures (fig. 2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Zhang to incorporate the teachings of Zhao to have a central wall comprised of a plurality of wall segments and a plurality of thread apertures, wherein one of the plurality of threads is disposed through one of the plurality of thread apertures, for the purpose of providing protection the threaded actuator.
In re. claim 13 Zhang as modified by Zhao (see Zhao) teach the device of claim 11, wherein 
one of the plurality of threads is engaged with the servo (301) (fig. 2).
Zhang as modified by Zhao fails to disclose the servo horn comprises a plurality of holes, and where one of the plurality of threads is engaged with the servo horn through one of the plurality of holes.
Yun teaches a servo horn (10) comprises a plurality of holes (for connection to rod (21)), and where one of the plurality of rods is engaged with the servo horn through one of the plurality of holes (fig. 1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Zhang as modified by Zhao to incorporate the teachings of Yun to have the servo horn comprise a plurality of holes, and where one of the plurality of threads is engaged with the servo horn through one of the plurality of holes, for the purpose of providing a known actuator arrangement to actuate the motor arms.
Allowable Subject Matter
Claims 16-20 are allowed.
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647